UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 F O R M 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-11234 KINDER MORGAN ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 713-369-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] The Registrant had 215,268,720 common units outstanding as of July 30, 2010. 1 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Statements of Income - Three and Six Months Ended June 30, 2010 and 2009 3 Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 General and Basis of Presentation 41 Critical Accounting Policies and Estimates 42 Results of Operations 43 Financial Condition 56 Recent Accounting Pronouncements 63 Information Regarding Forward-Looking Statements 63 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4. Controls and Procedures 65 PART II.OTHER INFORMATION Item 1. Legal Proceedings 66 Item 1A. Risk Factors 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 66 Item 3. Defaults Upon Senior Securities 66 Item 4. (Removed and Reserved) 66 Item 5. Other Information 66 Item 6. Exhibits 66 Signature 68 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Millions Except Per Unit Amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Natural gas sales $ Services Product sales and other Total Revenues Operating Costs, Expenses and Other Gas purchases and other costs of sales Operations and maintenance Depreciation, depletion and amortization General and administrative Taxes, other than income taxes Other expense (income) Total Operating Costs, Expenses and Other Operating Income Other Income (Expense) Earnings from equity investments Amortization of excess cost of equity investments ) Interest, net ) Other, net ) Total Other Income (Expense) Income Before Income Taxes Income Taxes ) Net Income Net Income Attributable to Noncontrolling Interests ) Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ Calculation of Limited Partners’ Interest in Net Income Attributable to Kinder Morgan Energy Partners, L.P.: Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ Less: General Partner’s Interest ) Limited Partners’ Interest in Net Income $ Limited Partners’ Net Income per Unit $ Weighted Average Number of Units Used in Computation of Limited Partners’ Net Income per Unit Per Unit Cash Distribution Declared $ The accompanying notes are an integral part of these consolidated financial statements. 3 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Millions) June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted deposits Accounts, notes and interest receivable, net Inventories Gas in underground storage Fair value of derivative contracts Other current assets Total current assets Property, plant and equipment, net Investments Notes receivable Goodwill Other intangibles, net Fair value of derivative contracts Deferred charges and other assets Total Assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Current portion of debt $ $ Cash book overdrafts Accounts payable Accrued interest Accrued taxes Deferred revenues Fair value of derivative contracts Accrued other current liabilities Total current liabilities Long-term liabilities and deferred credits Long-term debt Outstanding Value of interest rate swaps Total Long-term debt Deferred income taxes Fair value of derivative contracts Other long-term liabilities and deferred credits Total long-term liabilities and deferred credits Total Liabilities Commitments and contingencies (Notes 4 and 10) Partners’ Capital Common units Class B units i-units General partner Accumulated other comprehensive loss ) ) Total Kinder Morgan Energy Partners, L.P. partners’ capital Noncontrolling interests Total Partners’ Capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Six Months Ended June 30, Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of excess cost of equity investments Income from the allowance for equity funds used during construction ) ) Income from the sale or casualty of property, plant and equipment and other net assets ) ) Earnings from equity investments ) ) Distributions from equity investments Proceeds from termination of interest rate swap agreements - Changes in components of working capital: Accounts receivable Inventories ) ) Other current assets ) ) Accounts payable ) ) Accrued interest Accrued taxes ) Accrued liabilities ) ) Rate reparations, refunds and other litigation reserve adjustments ) ) Other, net ) ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Acquisitions of investments ) - Acquisitions of assets ) ) Repayments from customers - Capital expenditures ) ) Sale or casualty of property, plant and equipment, and other net assets net of removal costs ) Investments in margin deposits ) ) Contributions to equity investments ) ) Distributions from equity investments in excess of cumulative earnings - Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Issuance of debt Payment of debt ) ) Repayments from related party Debt issue costs ) ) Increase (Decrease) in cash book overdrafts ) Proceeds from issuance of common units Contributions from noncontrolling interests Distributions to partners and noncontrolling interests: Common units ) ) Class B units ) ) General Partner ) ) Noncontrolling interests ) ) Other, net - ) Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash and Cash Equivalents ) (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Noncash Investing and Financing Activities Assets acquired by the assumption or incurrence of liabilities $ $ Assets acquired by the issuance of common units $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for interest (net of capitalized interest) $ $ Cash paid during the period for income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.General Organization Kinder Morgan Energy Partners, L.P. is a leading pipeline transportation and energy storage company in North America, and unless the context requires otherwise, references to “we,” “us,” “our,” “KMP” or the “Partnership” are intended to mean Kinder Morgan Energy Partners, L.P. and its consolidated subsidiaries.We own an interest in or operate approximately 28,000 miles of pipelines and 180 terminals, and conduct our business through five reportable business segments (described further in Note 8).Our pipelines transport natural gas, refined petroleum products, crude oil, carbon dioxide and other products, and our terminals store petroleum products and chemicals and handle bulk materials like coal and petroleum coke.We are also the leading provider of carbon dioxide for enhanced oil recovery projects in North America.Our general partner is owned by Kinder Morgan, Inc., as discussed following. Kinder Morgan, Inc., Kinder Morgan G.P., Inc. and Kinder Morgan Management, LLC Kinder Morgan, Inc., referred to as KMI in this report, is a Kansas corporation privately owned by investors led by RichardD. Kinder, Chairman and Chief Executive Officer of both Kinder Morgan G.P., Inc. (our general partner) and Kinder Morgan Management, LLC (our general partner’s delegate).KMI has been privately owned since its merger with Kinder Morgan Holdco LLC on May 30, 2007.This merger is referred to in this report as the going-private transaction and is described more fully in Note 1 to our consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009, referred to in this report as our 2009 Form 10-K. KMI indirectly owns all the common stock of our general partner.In July 2007, our general partner issued and sold 100,000 shares of Series A fixed-to-floating rate term cumulative preferred stock due 2057.The consent of holders of a majority of these preferred shares is required with respect to a commencement of or a filing of a voluntary bankruptcy proceeding with respect to us or two of our subsidiaries, SFPP, L.P. and Calnev Pipe Line LLC. Kinder Morgan Management, LLC, referred to as KMR in this report, is a Delaware limited liability company.Our general partner owns all of KMR’s voting securities and, pursuant to a delegation of control agreement, has delegated to KMR, to the fullest extent permitted under Delaware law and our partnership agreement, all of its power and authority to manage and control our business and affairs, except that KMR cannot take certain specified actions without the approval of our general partner.More information on these entities and the delegation of control agreement is contained in our 2009 Form 10-K. Basis of Presentation We have prepared our accompanying unaudited consolidated financial statements under the rules and regulations of the United States Securities and Exchange Commission.These rules and regulations conform to the accounting principles contained in the Financial Accounting Standards Board’s Accounting Standards Codification, the single source of generally accepted accounting principles in the United States of America and referred to in this report as the Codification. Under such rules and regulations, we have condensed or omitted certain information and notes normally included in financial statements prepared in conformity with the Codification.We believe, however, that our disclosures are adequate to make the information presented not misleading. In addition, our consolidated financial statements reflect normal adjustments, and also recurring adjustments that are, in the opinion of our management, necessary for a fair presentation of our financial results for the interim periods, and certain amounts from prior periods have been reclassified to conform to the current presentation.Interim results are not necessarily indicative of results for a full year; accordingly, you should read these consolidated financial statements in conjunction with our consolidated financial statements and related notes included in our 2009 Form 10-K. Our accounting records are maintained in United States dollars, and all references to dollars are United States dollars, except where stated otherwise.Canadian dollars are designated as C$.Our consolidated financial statements include our accounts and those of our operating partnerships and their majority-owned and controlled subsidiaries, and all significant intercompany items have been eliminated in consolidation. 6 In addition, our financial statements are consolidated into the consolidated financial statements of KMI; however, except for the related party transactions described in Note 9 “Related Party Transactions—Asset Acquisitions,” KMI is not liable for, and its assets are not available to satisfy, the obligations of us and/or our subsidiaries and vice versa. Responsibility for payments of obligations reflected in our or KMI’s financial statements is a legal determination based on the entity that incurs the liability.Furthermore, the determination of responsibility for payment among entities in our consolidated group of subsidiaries is not impacted by the consolidation of our financial statements into the consolidated financial statements of KMI. Limited Partners’ Net Income per Unit We compute Limited Partners’ Net Income per Unit by dividing our limited partners’ interest in net income by the weighted average number of units outstanding during the period.The overall computation, presentation, and disclosure requirements for our Limited Partners’ Net Income per Unit[FAS 128, paragraph 1] ] [ are made in accordance with the “Earnings per Share” Topic of the Codification. 2.Acquisitions, Joint Ventures, and Divestitures Acquisitions USD Terminal Acquisition On January 15, 2010, we acquired three ethanol handling train terminals from US Development Group LLC for an aggregate consideration of $200.8 million, consisting of $115.7 million in cash, $81.7 million in common units, and$3.4 million in assumed liabilities.The three train terminals are located in Linden, New Jersey; Baltimore, Maryland; and Dallas, Texas.As part of the transaction, we announced the formation of a venture with US Development Group LLC to optimize and coordinate customer access to the three acquired terminals, other ethanol terminal assets we already own and operate, and other terminal projects currently under development by both parties.The acquisition complemented and expanded the ethanol and rail terminal operations we previously owned, and all of the acquired assets are included in our Terminals business segment. Based on our measurement of fair market values for all of the identifiable tangible and intangible assets acquired and liabilities assumed on the acquisition date, we assigned $94.6 million of our combined purchase price to “Other intangibles, net” (representing customer relationships); $43.1 million to “Property, Plant and Equipment, net”; and a combined $5.1 million to “Other current assets” and “Deferred charges and other assets.”The remaining $58.0 million of our purchase price represented the future economic benefits expected to be derived from the acquisition that was not assigned to other identifiable, separately recognizable assets acquired, and we recorded this amount as “Goodwill.”We believe the primary items that generated the goodwill are the value of the synergies created between the acquired assets and our pre-existing ethanol handling assets, and our expected ability to grow the business by leveraging our pre-existing experience in ethanol handling operations.We expect that the entire amount of goodwill will be deductible for tax purposes.Furthermore, in the third quarter of 2010, we will make a final settlement with the seller for acquired working capital balances. Slay Industries Terminal Acquisition On March 5, 2010, we acquired certain bulk and liquids terminal assets from Slay Industries for an aggregate consideration of $101.6 million, consisting of $97.0 million in cash, assumed liabilities of $1.6 million, and an obligation to pay additional cash consideration of $3.0 million in years 2013 through 2019, contingent upon the purchased assets providing us an agreed-upon amount of earnings during the three years following the acquisition.Including accrued interest, we expect to pay approximately $2.0 million of this contingent consideration in the first half of 2013. The acquired assets include (i) a marine terminal located in Sauget, Illinois; (ii) a transload liquid operation located in Muscatine, Iowa; (iii) a liquid bulk terminal located in St. Louis, Missouri; and (iv) a warehousing distribution center located in St. Louis.All of the acquired terminals have long-term contracts with large creditworthy shippers.As part of the transaction, we and Slay Industries entered into joint venture agreements at both the Kellogg Dock coal bulk terminal, located in Modoc, Illinois, and at the newly created North Cahokia terminal, located in Sauget and which has approximately 175 acres of land ready for development.All of the assets located in Sauget have access to the Mississippi River and are served by five rail carriers.The acquisition complemented and expanded our pre-existing Midwest terminal operations by adding a diverse mix of liquid and bulk capabilities, and all of the acquired assets are included in our Terminals business segment. 7 Based on our measurement of fair market values for all of the identifiable tangible and intangible assets acquired and liabilities assumed, we assigned $67.9 million of our purchase price to “Property, Plant and Equipment, net”; $24.6 million to “Other intangibles, net” (representing customer contracts); and a combined $8.2 million to “Investments.”We recorded the remaining $0.9 million of our combined purchase price as “Goodwill,” representing certain advantageous factors that contributed to our acquisition price exceeding the fair value of acquired identifiable net assets—in the aggregate, these factors represented goodwill, and we expect that the entire amount of goodwill will be deductible for tax purposes. Mission Valley Terminal Acquisition On March 1, 2010, we acquired the refined products terminal assets at Mission Valley, California from Equilon Enterprises LLC (d/b/a Shell Oil Products US) for $13.5 million in cash.The acquired assets include buildings, equipment, delivery facilities (including two truck loading racks), and storage tanks with a total capacity of approximately 170,000 barrels for gasoline, diesel fuel and jet fuel.The terminal operates under a long-term terminaling agreement with Tesoro Refining and Marketing Company.We assigned our entire purchase price to “Property, Plant and Equipment, net.”The acquisition enhanced our Pacific operations and complemented our existing West Coast terminal operations, and the acquired assets are included in our Products Pipelines business segment. KinderHawk Field Services LLC Acquisition On May 21, 2010, we completed our previously announced agreement to purchase a 50% ownership interest in Petrohawk Energy Corporation’s natural gas gathering and treating business in the Haynesville shale gas formation located in northwest Louisiana.On that date, we paid an aggregate consideration of $921.4 million in cash for our 50% equity ownership interest, and pursuant to the provisions of the joint venture formation and contribution agreement, our payment included approximately $46.4 million for both estimated capital expenditures and estimated net cash outflows from operating activities for the period January 1, 2010 through May 21, 2010. Petrohawk will continue to operate the business during a short transition period, and following the transition period, a newly formed company named KinderHawk Field Services LLC, owned 50% by us and 50% by Petrohawk, will assume the joint venture operations.The joint venture assets consist of more than 200 miles of pipeline currently in service, and it is expected that the pipeline mileage will increase to approximately 375 miles with projected throughput of over 800 million cubic feet per day of natural gas by the end of 2010.Additionally, it is expected that the system’s natural gas amine treating plants will have capacity of approximately 2,635 gallons per minute by the end of 2010.The joint venture has also received a dedication to transport and treat all of Petrohawk’s operated Haynesville and Bossier shale gas production in northwest Louisiana for the life of the leases at agreed upon rates, as well as minimum volume commitments from Petrohawk for the first five years of the joint venture agreement.It will also focus on providing transportation services to third-party producers.The joint venture ultimately is expected to have approximately two billion cubic feet per day of throughput capacity, which will make it one of the largest gathering and treating systems in the United States. The acquisition complemented and expanded our existing natural gas gathering and treating businesses, and we assigned our entire purchase price to “Investments” on our accompanying consolidated balance sheet as of June 30, 2010. Our investment and our pro rata share of the joint venture’s operating results are included as part of our Natural Gas Pipelines business segment. Pro Forma Information Pro forma consolidated income statement information that gives effect to all of the acquisitions we have made and all of the joint ventures we have entered into since January 1, 2009 as if they had occurred as of January 1, 2009 is not presented because it would not be materially different from the information presented in our accompanying consolidated statements of income. 8 Acquisitions Subsequent to June 30, 2010 On July 22, 2010, we acquired a terminal with ethanol tanks, a truck rack and additional acreage in Dallas, Texas, from Direct Fuels Partners, L.P. for an aggregate consideration of $16 million, consisting of $15.9 million in cash and an assumed property tax liability of $0.1 million.The acquired terminal facility is connected to the Dallas, Texas unit train terminal we acquired from USD Development Group LLC in January 2010 (described above in “Acquisitions—USD Terminal Acquisition). Joint Ventures Joint Venture Formations and Ownership Changes Eagle Ford Gathering LLC On May 14, 2010, we and Copano Energy, L.L.C. entered into formal agreements for a joint venture to provide natural gas gathering, transportation and processing services to natural gas producers in the Eagle Ford Shale formation in south Texas.The joint venture is named Eagle Ford Gathering LLC, and as previously announced in November 2009, we will own 50% of the equity in the project (a 50% member interest in Eagle Ford Gathering LLC), and Copano will own the remaining 50% interest.Copano will serve as operator and managing member of Eagle Ford Gathering LLC.We and Copano have committed approximately 375 million cubic feet per day of natural gas capacity to the joint venture through 2024 for both transportation on our natural gas pipeline that extends from Laredo to Katy, Texas, and for processing at Copano’s natural gas processing plant located in Colorado County, Texas. On July 6, 2010, Eagle Ford Gathering LLC announced the execution of a definitive long-term, fee-based gas services agreement with SM Energy Company.According to the provisions of the agreement (i) SM Energy will commit Eagle Ford production from its assets located in LaSalle, Dimmitt, and Webb Counties, Texas up to a maximum level of 200 million cubic feet per day over a ten year term; and (ii) Eagle Ford Gathering LLC will construct approximately 85-miles of 24-inch and 30-inch diameter pipeline to serve SM Energy’s acreage in the western Eagle Ford Shale formation to our Freer compressor station located in Duval County, Texas.The pipeline is expected to begin service during the summer of 2011. Combined, we and Copano will invest approximately $137 million for the first phase of construction, which will significantly extend the natural gas gathering pipeline beyond the length previously announced in November 2009.As of June 30, 2010, our capital contributions (and net equity investment) in Eagle Ford Gathering LLC totaled $0.1 million. Midcontinent Express Pipeline LLC On May 26, 2010, Energy Transfer Partners, L.P. transferred to Regency Energy Partners LP (i) a 49.9% ownership interest in Midcontinent Express Pipeline LLC; and (ii) a one-time right to purchase its remaining 0.1% ownership interest in Midcontinent Express Pipeline LLC on May 26, 2011.As a result of this transfer, Energy Transfer Partners, L.P. now owns a 0.1% ownership interest in Midcontinent Express Pipeline LLC.Our subsidiary, Kinder Morgan Operating L.P.,“A,” owns the remaining 50% ownership interest in Midcontinent Express Pipeline LLC, and we did not record any equity method adjustments as a result of the ownership change between Regency Energy Partners LP and Energy Transfer Partners, L.P. Joint Venture Contributions During the three and six months ended June 30, 2010, we contributed $45.3 million and $180.9 million, respectively, to our equity investees.Our combined contributions to equity investees during the first half of 2010 included contributions of $130.5 million to Rockies Express Pipeline LLC and contributions of $39.0 million to Midcontinent Express Pipeline LLC. During the three and six months ended June 30, 2009, we contributed $629.3 million and $802.8 million, respectively, to our equity investees.Our 2009 contributions were paid primarily to West2East Pipeline LLC, Midcontinent Express Pipeline LLC, and Fayetteville Express Pipeline LLC to partially fund their respective Rockies Express, Midcontinent Express, and Fayetteville Express natural gas pipeline system construction and/or pre-construction costs.We own a 50% equity interest in Fayetteville Express Pipeline LLC.We report our equity contributions separately as “Contributions to equity investments” in our accompanying consolidated statements of cash flows for the six months ended June 30, 2010 and 2009. 9 Divestitures Cypress Pipeline On July 14, 2009, we received notice from Westlake Petrochemicals LLC, a wholly-owned subsidiary of Westlake Chemical Corporation, that it was exercising an option it held to purchase a 50% ownership interest in our Cypress Pipeline.We expect the transaction to close by the end of the third quarter of 2010. As of June 30, 2010, the net assets of our Cypress Pipeline totaled approximately $20.6 million.At the time of the sale, we will (i) deconsolidate the net assets of the Cypress Pipeline; (ii) recognize a gain or loss on the sale of net assets equal to the difference between (a) the proceeds received from the sale, and (b) 50% of the net assets’ carrying value; and (iii) recognize the remaining 50% noncontrolling investment retained at its fair value (which is expected to result in a gain). 3.Intangibles Goodwill We evaluate goodwill for impairment on May 31 of each year.For this purpose, we have six reporting units as follows: (i) Products Pipelines (excluding associated terminals); (ii) Products Pipelines Terminals (evaluated separately from Products Pipelines for goodwill purposes); (iii) Natural Gas Pipelines; (iv) CO2; (v) Terminals; and (vi) Kinder Morgan Canada. There were no impairment charges resulting from our May 31, 2010 impairment testing, and no event indicating an impairment has occurred subsequent to that date.The fair value of each reporting unit was determined from the present value of the expected future cash flows from the applicable reporting unit (inclusive of a terminal value calculated using market multiples between six and ten times cash flows) discounted at a rate of 9.0%.The value of each reporting unit was determined on a stand-alone basis from the perspective of a market participant and represented the price that would be received to sell the unit as a whole in an orderly transaction between market participants at the measurement date. Changes in the gross amounts of our goodwill and accumulated impairment losses for the six months ended June 30, 2010 are summarized as follows (in millions): Products Pipelines Natural Gas Pipelines CO2 Terminals Kinder
